Order, Supreme Court, New York County, entered on June 4, 1973, denying plaintiffs’ motion to vacate a dismissal for nonappearance, unanimously reversed, on the law and in the exercise of discretion, without costs and without disbursements, and the case restored to the calendar. Plaintiffs’ counsel had informed the court of his actual engagement in trial of a case in Supreme Court, Nassau County. There was no intent on the part of counsel willfully, to disregard the court calendar which set the case for trial on a day certain. Under all of the circumstances, it was improvident of the Trial Justice *952to dismiss the action. Concur — Nunez, J. P., Kupferman, Murphy, Tilzer and Lane, JJ.